         Case 4:20-cv-02595-HSG Document 1 Filed 04/14/20 Page 1 of 19




 1   BURSOR & FISHER, P.A.
     L. Timothy Fisher (State Bar No. 191626)
 2   Yeremey Krivoshey (State Bar No. 295032)
     1990 North California Boulevard, Suite 940
 3   Walnut Creek, CA 94596
     Telephone: (925) 300-4455
 4   Facsimile: (925) 407-2700
     E-Mail: ltfisher@bursor.com
 5           ykrivoshey@bursor.com
 6   Attorneys for Plaintiff
 7

 8                               UNITED STATES DISTRICT COURT
 9                             NORTHERN DISTRICT OF CALIFORNIA
10

11   JASON ALCARAZ, individually and on behalf        Case No.
     of all others similarly situated,
12
                                         Plaintiff,   CLASS ACTION COMPLAINT
13
            v.
14                                                    JURY TRIAL DEMANDED
     STUBHUB, INC.,
15
                                       Defendant.
16

17

18

19

20

21

22

23

24

25

26

27

28
     CLASS ACTION COMPLAINT
         Case 4:20-cv-02595-HSG Document 1 Filed 04/14/20 Page 2 of 19




 1        Plaintiff Jason Alcaraz (“Plaintiff”) brings this action on behalf of himself and all others

 2   similarly situated against Defendant StubHub, Inc. (“StubHub” or “Defendant”). Plaintiff makes

 3   the following allegations pursuant to the investigation of his counsel and based upon information

 4   and belief, except as to the allegations specifically pertaining to himself, which are based on

 5   personal knowledge.

 6                         FACTS COMMON TO ALL CAUSES OF ACTION

 7          1.      Defendant StubHub, Inc. operates the world’s largest ticket marketplace. It is a

 8   place where people can buy and sell tickets to sporting events, concerts, theater and other

 9   entertainment events. StubHub offers tickets to live events in more than 40 countries. In 2019, a

10   company named Viagogo purchased StubHub for $4.05 billion. StubHub brags that it has

11   “revolutionized secondary ticket sales by providing fans a safe, transparent, and trusted

12   marketplace to buy and sell tickets online.”

13          2.      Unfortunately, during the COVID-19 crisis, StubHub has abandoned its customers

14   and chosen not to provide refunds for tickets to events that have been cancelled. That decision is

15   particularly reprehensible since so many of StubHub’s customers have lost their jobs and are

16   suffering severe and unexpected financial hardship during this crisis.

17          3.      For years, StubHub has touted its “industry leading FanProtect Guarantee.” The

18   FanProtect Guarantee ensured that “[y]ou’ll get a refund if your event is cancelled and not

19   rescheduled.” (emphasis added). On February 26, 2020, at a hearing before the House of

20   Representatives Committee on Energy and Commerce, Stephanie Burns, StubHub’s Vice President

21   and General Counsel, testified that “StubHub’s FanProtect Guarantee is the hallmark of our

22   business and it is why we have earned the trust of fans around the globe.”1

23          4.      Initially during the COVID-19 crisis, it appeared that StubHub was going to do the

24   right thing and continue to provide refunds to its customers who purchased tickets to cancelled

25
     1
26    2/26/20 Testimony of Stephanie Burns, StubHub’s Vice President and General Counsel to the
     House of Representatives Committee on Energy and Commerce and the Subcommittee on
27   Oversight and Investigations. https://docs.house.gov/meetings/IF/IF02/20200226/110588/HHRG-
     116-IF02-Wstate-BurnsS-20200226.pdf
28

     CLASS ACTION COMPLAINT                                                                               1
          Case 4:20-cv-02595-HSG Document 1 Filed 04/14/20 Page 3 of 19




 1   events. On March 7, 2020, Sukhinder Singh Cassidy, StubHub’s President, emailed StubHub

 2   customers and informed them that “If you bought tickets on StubHub to an event that is cancelled,

 3   you have two options: 1. Receive a full refund of your purchase. 2. Receive a coupon for 120%

 4   of your original purchase.”

 5

 6

 7

 8

 9

10

11

12

13          5.      Unfortunately, just a few weeks later, StubHub backtracked from its FanProtect
14   Guarantee and its promise to give customers a refund. On or about April 10, 2020, StubHub
15   announced that it would no longer offer refunds for cancelled events and instead “add a coupon
16   worth 120% of your original order to your StubHub account.”2
17

18

19

20

21   //
22   //
23   //
24   //
25   //
26
     2
      https://stubhub.custhelp.com/app/answers/answer_view/a_id/1001856/categoryRecordID/RN_CA
27   TEGORY_429/categorySelected/RN_CATEGORY_429
28
     CLASS ACTION COMPLAINT                                                                           2
           Case 4:20-cv-02595-HSG Document 1 Filed 04/14/20 Page 4 of 19




 1            6.     Numerous customers have complained about StubHub’s decision to not provide

 2   refunds on StubHub’s community forums and elsewhere. For instance, one user named

 3   Alhellmann denounced Defendant’s refusal to give refunds, writing:3

 4

 5

 6

 7

 8

 9

10

11

12            7.     Another user named MHCran wrote:4
13

14

15

16

17

18

19

20

21

22

23

24

25
     3
26       https://stubhub.community/t5/Buying-and-Purchased-tickets/Cancelled-event/m-p/103683
     4
       https://stubhub.community/t5/Buying-and-Purchased-tickets/How-do-I-change-my-120-coupon-
27   to-a-full-refund/m-p/103560#M16896
28
     CLASS ACTION COMPLAINT                                                                       3
          Case 4:20-cv-02595-HSG Document 1 Filed 04/14/20 Page 5 of 19




 1          8.    Another user named Furrypaws complained:5

 2

 3

 4

 5

 6

 7
            9.    Yet another disappointed user named meghandean wrote:6
 8

 9

10

11

12

13

14          10.   Another user named jmatyniak criticized Defendant’s policy change:7

15

16

17

18

19

20

21
     //
22
     //
23
     //
24
     5
25     https://stubhub.community/t5/Account-and-Settings/MLB-spring-training-cancelled-games/td-
     p/103655#
26   6
       https://stubhub.community/t5/Buying-and-Purchased-tickets/Houston-Rodeo-Cancelled-Refund-
     NOT-Received/td-p/103580
27
     7
       https://stubhub.community/t5/Buying-and-Purchased-tickets/Refund-policy/td-p/103551
28
     CLASS ACTION COMPLAINT                                                                   4
         Case 4:20-cv-02595-HSG Document 1 Filed 04/14/20 Page 6 of 19




 1          11.     Another user named Tfrye stated:8

 2

 3

 4

 5

 6

 7          12.     Another user named ticket_holder19 bemoaned StubHub’s refusal to provide a

 8   refund:9

 9

10

11

12

13

14
            13.     Plaintiff seeks relief in this action individually, and on behalf of all of Defendant’s
15
     customers nationwide that have not received a refund for an event that was cancelled. Plaintiff
16
     asserts claims for Defendant’s violations of the California Consumer Legal Remedies Act
17
     (“CLRA”), Civil Code §§ 1750, et seq., Unfair Competition Law (“UCL”), Bus. & Prof. Code §§
18
     17200, et seq., False Advertising Law (“FAL”), Bus. & Prof. Code §§ 17500, et seq., for breach of
19
     express warranties, negligent misrepresentation, fraud, unjust enrichment, money had and received,
20
     and breach of contract.
21
                                                   PARTIES
22
            14.     Plaintiff Jason Alcaraz is a citizen of California, residing in Huntington Beach. On
23
     or about March 6, 2020, Mr. Alcaraz purchased two tickets on StubHub for $145.42 to the March
24
     12, 2020 Flogging Molly concert at Harrah’s Southern California Resort in Valley Center,
25

26
     8
      https://stubhub.community/t5/Buying-and-Purchased-tickets/UFC9-refund/td-p/103656
27   9
      https://stubhub.community/t5/Buying-and-Purchased-tickets/Refund-for-Canceled-Concert/td-
     p/102931
28
     CLASS ACTION COMPLAINT                                                                               5
         Case 4:20-cv-02595-HSG Document 1 Filed 04/14/20 Page 7 of 19




 1   California. Mr. Alcaraz’s purchase was covered by StubHub’s FanProtect Guarantee. Shortly

 2   thereafter, Harrah’s cancelled the March 12 Flogging Molly concert due to COVID-19. Rather

 3   than honor its FanProtect Guarantee, StubHub has refused to give Mr. Alcaraz a refund and has

 4   instead only offered him a 120% credit to his account.

 5        15.       Defendant StubHub, Inc. is a Delaware corporation located and headquartered in

 6   San Francisco, California.

 7                                     JURISDICTION AND VENUE

 8          16.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1332(d)(2)(A)

 9   because this case is a class action where the aggregate claims of all members of the proposed class

10   are in excess of $5,000,000, exclusive of interest and costs, and most members of the proposed

11   nationwide class are citizens of states different from the states of Defendant.

12          17.     This Court has general jurisdiction over Defendant because it is headquartered in

13   this District. Further, the Court has general jurisdiction over Defendant because it conducts

14   substantial business within California such that Defendant has significant, continuous, and

15   pervasive contacts with the State of California.

16          18.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391 because the challenged

17   fee practices have been committed in this District and Defendant is headquartered in this District.

18                                         CLASS ALLEGATIONS

19          19.     Plaintiff brings this action as a class action under Federal Rule of Civil Procedure 23

20   on behalf of a class consisting of all persons in the United States who purchased event tickets

21   through StubHub for an event that was cancelled (the “Class”).

22          20.     Plaintiff also seeks to represent a subclass defined as all members of the Class who

23   are California residents (the “California Subclass”).

24          21.     Plaintiff reserves the right to amend or modify the class definition with greater

25   specificity or further division into subclasses or limitation to particular issues as discovery and the

26   orders of this Court warrant.

27

28
     CLASS ACTION COMPLAINT                                                                               6
         Case 4:20-cv-02595-HSG Document 1 Filed 04/14/20 Page 8 of 19




 1           22.    Excluded from the Class are the Defendant, the officers and directors of the

 2   Defendant at all relevant times, members of its immediate families and their legal representatives,

 3   heirs, successors or assigns and any entity in which Defendant has or had a controlling interest.

 4           23.    Plaintiff is a member of the Class and California Subclass he seeks to represent.

 5           24.    Defendant has millions of customers nationwide that have purchased tickets to

 6   events that have since been cancelled. Accordingly, members of the Class are so numerous that

 7   their individual joinder herein is impracticable. The precise number of Class members and their

 8   identities are unknown to Plaintiff at this time but may be determined through discovery. Class

 9   members may be notified of the pendency of this action by mail and/or publication through the

10   distribution records of Defendant.

11           25.    Common questions of law and fact exist as to all Class members and predominate

12   over questions affecting only individual Class members. Common legal and factual questions

13   include, but are not limited to, whether Defendant has breached its contract with its customers and

14   whether its actions are fraudulent and unlawful.

15           26.    The claims of the named Plaintiff are typical of the claims of the Class in that the

16   named Plaintiff was exposed to Defendant’s false and misleading advertising and was not given a

17   refund for tickets he purchased to a Flogging Molly concert that was cancelled and suffered losses

18   as a result.

19           27.    Plaintiff is an adequate representative of the Class because Plaintiff’s interests do

20   not conflict with the interests of the Class members Plaintiff seek to represent, Plaintiff has retained

21   competent counsel experienced in prosecuting class actions, and Plaintiff intends to prosecute this

22   action vigorously. The interests of Class members will be fairly and adequately protected by

23   Plaintiff and his counsel.

24           28.    The class mechanism is superior to other available means for the fair and efficient

25   adjudication of the claims of the Class members. Each individual Class member may lack the

26   resources to undergo the burden and expense of individual prosecution of the complex and

27   extensive litigation necessary to establish Defendant’s liability. Individualized litigation increases

28
     CLASS ACTION COMPLAINT                                                                                 7
         Case 4:20-cv-02595-HSG Document 1 Filed 04/14/20 Page 9 of 19




 1   the delay and expense to all parties and multiplies the burden on the judicial system presented by

 2   the complex legal and factual issues of this case. Individualized litigation also presents a potential

 3   for inconsistent or contradictory judgments. In contrast, the class action device presents far fewer

 4   management difficulties and provides the benefits of single adjudication, economy of scale, and

 5   comprehensive supervision by a single court on the issue of Defendant’s liability. Class treatment

 6   of the liability issues will ensure that all claims and claimants are before this Court for consistent

 7   adjudication of the liability issues.

 8                                               COUNT I
                         Violation of California’s Consumers Legal Remedies Act,
 9
                                   California Civil Code §§ 1750, et seq.
10                                        (Injunctive Relief Only)

11           29.     Plaintiff hereby incorporates by reference the allegations contained in all preceding
12   paragraphs of this complaint.
13           30.     Plaintiff brings this claim individually and on behalf of members of the proposed
14   Class against Defendant. Plaintiff also brings this claim individually and on behalf of members of
15   the proposed California Subclass against Defendant.
16           31.     Plaintiff and Class members are consumers who purchased tickets from Defendant
17   for personal, family or household purposes. Plaintiff and the Class are “consumers” as that term is
18   defined by the CLRA in Cal. Civ. Code § 1761(d).
19           32.     Defendant’s ticket sales to Plaintiff and Class members are a “service” within the
20   meaning of Cal. Civ. Code § 1761(b).
21           33.     Defendant’s actions, representations, and conduct have violated, and continue to
22   violate the CLRA, because they extend to transactions that intended to result, or which have
23   resulted in, the sale of services to consumers.
24           34.     Defendant sold tickets to Plaintiff and the Class members with the FanProtect
25   Guarantee promising to provide a refund if the event was cancelled.
26           35.     California’s Consumers Legal Remedies Act, Cal. Civ. Code § 1770(a)(5), prohibits
27   “[r]epresenting that goods or services have sponsorship, approval, characteristics, ingredients, uses,
28
     CLASS ACTION COMPLAINT                                                                                   8
        Case 4:20-cv-02595-HSG Document 1 Filed 04/14/20 Page 10 of 19




 1   benefits, or quantities which they do not have or that a person has a sponsorship, approval, status,

 2   affiliation, or connection which he or she does not have.” By engaging in the conduct set forth

 3   herein, Defendant violated and continue to violate Section 1770(a)(5) of the CLRA, because

 4   Defendant’s conduct constitutes unfair methods of competition and unfair or fraudulent acts or

 5   practices, in that Defendant misrepresent the particular characteristics, benefits and quantities of

 6   the services.

 7          36.      Cal. Civ. Code § 1770(a)(7) prohibits representing that goods or services are of a

 8   particular standard, quality, or grade, or that goods are of a particular style or model, if they are of

 9   another. By engaging in the conduct set forth herein, Defendant violated and continues to violate

10   Section 1770(a)(7) of the CLRA, because Defendant’s conduct constitutes unfair methods of

11   competition and unfair or fraudulent acts or practices, in that Defendant misrepresents the

12   particular standard, quality or grade of the services.

13          37.      Cal. Civ. Code § 1770(a)(9) further prohibits “[a]dvertising goods or services with

14   intent not to sell them as advertised.” By engaging in the conduct set forth herein, Defendant

15   violated and continues to violate Section 1770(a)(9), because Defendant’s conduct constitutes

16   unfair methods of competition and unfair or fraudulent acts or practices, in that Defendant

17   advertises services with the intent not to sell the services as advertised.

18          38.      Plaintiff and the Class acted reasonably when they purchased tickets from

19   Defendant on the belief that Defendant’s representations were true and lawful.

20          39.      Plaintiff and the Class suffered injuries caused by Defendant because (a) they would

21   not have purchased tickets from StubHub absent Defendant’s representations that they would get a

22   refund if the event was cancelled; (b) they paid a price premium for tickets they purchased from

23   Defendant based on Defendant’s misrepresentations; and (c) Defendant’s ticket sales did not have

24   the characteristics, benefits, or quantities as promised.

25          40.      Under California Civil Code § 1780(a), Plaintiff and members of the Class seek

26   injunctive and equitable relief for Defendant’s violations of the CLRA. Plaintiff has mailed an

27   appropriate demand letter consistent with California Civil Code § 1782(a). If Defendant fails to

28
     CLASS ACTION COMPLAINT                                                                                 9
        Case 4:20-cv-02595-HSG Document 1 Filed 04/14/20 Page 11 of 19




 1   take corrective action within 30 days of receipt of the demand letter, Plaintiff will amend his

 2   complaint to include a request for damages as permitted by Civil Code § 1782(d).

 3           41.    Wherefore, Plaintiff seeks injunctive and equitable relief for these violations of the

 4   CLRA.

 5                                             COUNT II
                           Violation of California’s Unfair Competition Law,
 6
                         California Business & Professions Code §§ 17200, et seq.
 7
             42.    Plaintiff hereby incorporates by reference the allegations contained in all preceding
 8
     paragraphs of this complaint.
 9
             43.    Plaintiff brings this claim individually and on behalf of the members of the
10
     proposed Class against Defendant. Plaintiff also brings this claim individually and on behalf of
11
     members of the proposed California Subclass against Defendant.
12
             44.    Defendant is subject to California’s Unfair Competition Law, Cal. Bus. & Prof.
13
     Code §§ 17200, et seq. The UCL provides, in pertinent part: “Unfair competition shall mean and
14
     include unlawful, unfair or fraudulent business practices and unfair, deceptive, untrue or
15
     misleading advertising ….”
16
             45.    Defendant’s advertising that it would provide refunds to purchasers if an event was
17
     cancelled was false and misleading to a reasonable consumer, including Plaintiff, because
18
     Defendant in fact now refuses to provide refunds for tickets to events that have been cancelled.
19
             46.    Defendant’s business practices, described herein, violated the “unlawful” prong of
20
     the UCL by violating the CLRA and the FAL and other applicable law as described herein.
21
             47.    Defendant’s business practices, described herein, violated the “unfair” prong of the
22
     UCL in that its conduct is substantially injurious to consumers, offends public policy, and is
23
     immoral, unethical, oppressive, and unscrupulous, as the gravity of the conduct outweighs any
24
     alleged benefits. Defendant’s refusal to refund money for tickets to events that have been
25
     cancelled is of no benefit to consumers.
26

27

28
     CLASS ACTION COMPLAINT                                                                             10
        Case 4:20-cv-02595-HSG Document 1 Filed 04/14/20 Page 12 of 19




 1          48.     Defendant violated the fraudulent prong of the UCL by misleading Plaintiff and the

 2   Class to believe that they would only receive a refund for tickets purchased from StubHub to an

 3   event that was cancelled.

 4          49.     Plaintiff and the Class acted reasonably when they purchased tickets from StubHub

 5   based on the belief that they would receive a refund if the event was cancelled.

 6          50.     Plaintiff and the Class lost money or property as a result of Defendant’s UCL

 7   violations because (a) they would not have purchased tickets from StubHub absent Defendant’s

 8   representations that it would provide refunds if the event was cancelled; (b) they would not have

 9   purchased tickets on the same terms absent Defendant’s representations; (c) they paid a price

10   premium for tickets based on Defendant’s misrepresentations; and (d) Defendant’s ticket sales did

11   not have the characteristics, benefits, or quantities as promised.

12                                              COUNT III
                             Violation of California’s False Advertising Law,
13
                         California Business & Professions Code §§ 17500, et seq.
14
            51.     Plaintiff hereby incorporates by reference the allegations contained in all preceding
15
     paragraphs of this complaint.
16
            52.     Plaintiff brings this claim individually and on behalf of the members of the
17
     proposed Class against Defendant. Plaintiff also brings this claim individually and on behalf of the
18
     members of the proposed California Subclass against Defendant.
19
            53.     California’s False Advertising Law, Cal. Bus. & Prof. Code §§ 17500, et seq.,
20
     makes it “unlawful for any person to make or disseminate or cause to be made or disseminated
21
     before the public in this state, ... in any advertising device ... or in any other manner or means
22
     whatever, including over the Internet, any statement, concerning ... personal property or services,
23
     professional or otherwise, or performance or disposition thereof, which is untrue or misleading and
24
     which is known, or which by the exercise of reasonable care should be known, to be untrue or
25
     misleading.”
26
            54.     Defendant advertised and promoted its FanProtect Guarantee and promising to give
27
     refunds to its customers if events are cancelled. Defendant’s advertisements and inducements were
28
     CLASS ACTION COMPLAINT                                                                               11
        Case 4:20-cv-02595-HSG Document 1 Filed 04/14/20 Page 13 of 19




 1   made in and originated from California and come within the definition of advertising as contained

 2   in Bus. & Prof. Code § 17500, et seq. in that the FanProtect Guarantee was intended to induce

 3   consumers to purchase tickets from Defendant. Defendant knew that those statements were false

 4   and misleading when it changed its policy to not offer refunds for events that were cancelled.

 5          55.     Defendant’s advertising that it would provide refunds for events that were cancelled

 6   was false and misleading to a reasonable consumer, including Plaintiff, because Defendant in fact

 7   refused to provide refunds to ticket purchasers for events that were cancelled.

 8          56.     Defendant violated § 17500, et seq. by misleading Plaintiff and the Class to believe

 9   that they would receive refunds for events that were cancelled.

10          57.     Defendant knew or should have known, through the exercise of reasonable care that

11   its advertising that it would provide refunds for cancelled events was false and misleading.

12   Further, Defendant knew or should have known that it was breaching its contracts with its

13   customers by refusing to provide refunds for tickets for events that have been cancelled.

14          58.     Plaintiff and the Class lost money or property as a result of Defendant’s FAL

15   violation because (a) they would not have purchased tickets from StubHub absent Defendant’s

16   representations that it would provide refunds if the event was cancelled; (b) they would not have

17   purchased tickets on the same terms absent Defendant’s representations; (c) they paid a price

18   premium for tickets based on Defendant’s misrepresentations; and (d) Defendant’s ticket sales did

19   not have the characteristics, benefits, or quantities as promised.

20                                              COUNT IV
                                        Breach of Express Warranty
21

22          59.     Plaintiff hereby incorporates by reference the allegations contained in all preceding

23   paragraphs of this complaint.

24          60.     Plaintiff brings this claim individually and on behalf of the members of the

25   proposed Class against Defendant. Plaintiff also brings this claim individually and on behalf of the

26   members of the proposed California Subclass against Defendant.

27

28
     CLASS ACTION COMPLAINT                                                                           12
        Case 4:20-cv-02595-HSG Document 1 Filed 04/14/20 Page 14 of 19




 1          61.     In connection with the sale of tickets and as part of its FanProtect Guarantee,

 2   Defendant issued an express warranty that it will provide refunds if the event is cancelled.

 3          62.     Defendant’s affirmation of fact and promise in Defendant’s marketing became part

 4   of the basis of the bargain between Defendant and Plaintiff and Class members, thereby creating

 5   express warranties that the services would conform to Defendant’s affirmation of fact,

 6   representations, promise, and description.

 7          63.     Defendant breached its express warranty because Defendant refuses to provide

 8   refunds for events that have been cancelled.

 9          64.     Plaintiff and the Class members were injured as a direct and proximate result of

10   Defendant’s breach because: (a) they would not have purchased tickets from StubHub absent

11   Defendant’s representations that it would provide refunds if the event was cancelled; (b) they

12   would not have purchased tickets on the same terms absent Defendant’s representations; (c) they

13   paid a price premium for tickets based on Defendant’s misrepresentations; and (d) Defendant’s

14   ticket sales did not have the characteristics, benefits, or quantities as promised.

15                                               COUNT V
                                         Negligent Misrepresentation
16

17          65.     Plaintiff hereby incorporates by reference the allegations contained in all preceding

18   paragraphs of this complaint.

19          66.     Plaintiff brings this claim individually and on behalf of the members of the

20   proposed Class against Defendant. Plaintiff also brings this claim individually and on behalf of the

21   members of the proposed California Subclass against Defendant.

22          67.     As discussed above, Defendant misrepresented that it provides refunds for tickets

23   purchased for events that are cancelled. However, Defendant in fact refuses to provide refunds for

24   tickets to events that are cancelled.

25          68.     At the time Defendant made these representations, Defendant knew or should have

26   known that these representations were false or made them without knowledge of their truth or

27   veracity.

28
     CLASS ACTION COMPLAINT                                                                            13
        Case 4:20-cv-02595-HSG Document 1 Filed 04/14/20 Page 15 of 19




 1          69.     At an absolute minimum, Defendant negligently misrepresented and/or negligently

 2   omitted material facts about its ticket refund policy.

 3          70.     The negligent misrepresentations and omissions made by Defendant, upon which

 4   Plaintiff and Class members reasonably and justifiably relied, were intended to induce and actually

 5   induced Plaintiff and Class members to purchase tickets from Defendant.

 6          71.     Plaintiff and Class members would not have purchased tickets from Defendant or

 7   would not have purchased the tickets on the same terms, if the true facts had been known.

 8          72.     The negligent actions of Defendant caused damage to Plaintiff and Class members,

 9   who are entitled to damages and other legal and equitable relief as a result.

10                                                COUNT VI
                                                    Fraud
11

12          73.     Plaintiff hereby incorporates by reference the allegations contained in all preceding

13   paragraphs of this complaint.

14          74.     Plaintiff brings this claim individually and on behalf of the members of the

15   proposed Class against Defendant. Plaintiff also brings this claim individually and on behalf of the

16   members of the proposed California Subclass against Defendant.

17          75.     As discussed above, Defendant misrepresented that it provides refunds for tickets to

18   events that are cancelled. However, Defendant in fact does not provide refunds to events that are

19   cancelled. These misrepresentations and omissions were made with knowledge of their falsehood.

20          76.     The misrepresentations and omissions made by Defendant, upon which Plaintiff and

21   Class members reasonably and justifiably relied, were intended to induce and actually induced

22   Plaintiff and Class members to purchase tickets from Defendant.

23          77.     The fraudulent actions of Defendant caused damage to Plaintiff and Class members,

24   who are entitled to damages and other legal and equitable relief as a result.

25                                               COUNT VII
                                              Unjust Enrichment
26
            78.     Plaintiff hereby incorporates by reference the allegations contained in all preceding
27
     paragraphs of this complaint.
28
     CLASS ACTION COMPLAINT                                                                           14
        Case 4:20-cv-02595-HSG Document 1 Filed 04/14/20 Page 16 of 19




 1          79.     Plaintiff brings this claim individually and on behalf of the members of the

 2   proposed Class against Defendant. Plaintiff also brings this claim individually and on behalf of the

 3   members of the proposed California Subclass against Defendant.

 4          80.     Plaintiff and members of the Class conferred benefits on Defendant by purchasing

 5   tickets for events that were subsequently cancelled and where Defendant failed to refund the

 6   purchase price.

 7          81.     Defendant has knowledge of such benefits.

 8          82.     Defendant has been unjustly enriched in retaining the revenues derived from

 9   Plaintiff and Class members’ ticket purchases. Retention of those moneys under these

10   circumstances is unjust and inequitable because Defendant is refusing to provide refunds for events

11   that were cancelled. These misrepresentations and charges caused injuries to Plaintiff and

12   members of the Class because they would not have purchased tickets from Defendant had the true

13   facts been known.

14          83.     Because Defendant’s retention of the non-gratuitous benefits conferred on it by

15   Plaintiff and members of the Class is unjust and inequitable, Defendant must pay restitution to

16   Plaintiff and members of the Class for their unjust enrichment, as ordered by the Court.

17                                            COUNT VIII
                                          Money Had and Received
18

19          84.     Plaintiff hereby incorporates by reference the allegations contained in all preceding

20   paragraphs of this complaint.

21          85.     Plaintiff brings this claim individually and on behalf of the members of the

22   proposed Class against Defendant. Plaintiff also brings this claim individually and on behalf of the

23   members of the proposed California Subclass against Defendant.

24          86.     Defendant received money from Plaintiff and the Class from ticket purchases for

25   events that were later cancelled, and the money from those ticket purchases has not been given

26   back or refunded to Plaintiff and the Class.

27

28
     CLASS ACTION COMPLAINT                                                                            15
        Case 4:20-cv-02595-HSG Document 1 Filed 04/14/20 Page 17 of 19




 1          87.      Defendant has retained all of the money from tickets purchased by Plaintiff and the

 2   Class for cancelled events.

 3                                               COUNT IX
                                              Breach of Contract
 4

 5          88.      Plaintiff hereby incorporates by reference the allegations contained in all preceding

 6   paragraphs of this complaint.

 7          89.      Plaintiff brings this claim individually and on behalf of the members of the

 8   proposed Class against Defendant. Plaintiff also brings this claim individually and on behalf of the

 9   members of the proposed California Subclass against Defendant.

10          90.      Defendant entered into contracts with Plaintiff and Class members to provide tickets

11   to events in exchange for payment of money. As part of the contract, Defendant included the

12   FanProtect Guarantee that promised to refund money for tickets to events that are cancelled.

13   Defendant has breached these contracts by not providing refunds for tickets to cancelled events.

14   Plaintiff and Class members have suffered an injury through the payment of money for tickets to

15   events that were cancelled.

16                                         PRAYER FOR RELIEF

17          WHEREFORE, Plaintiff, individually and on behalf of all others similarly situated, seeks

18   judgment against Defendant, as follows:

19                a) For an order certifying the Class under Rule 23 of the Federal Rules of Civil

20                   Procedure and naming Plaintiff as representative of the Class and Plaintiff’s

21                   attorneys as Class Counsel to represent the Class members;

22                b) For an order certifying the California Subclass under Rule 23 of the Federal Rules

23                   of Civil Procedure and naming Plaintiff as representative of the California Subclass

24                   and Plaintiff’s attorneys as Class Counsel to represent the California Subclass

25                   members;

26                c) For an order declaring that Defendant’s conduct violates the statutes and laws

27                   referenced herein;

28
     CLASS ACTION COMPLAINT                                                                             16
        Case 4:20-cv-02595-HSG Document 1 Filed 04/14/20 Page 18 of 19




 1             d) For an order finding in favor of Plaintiff, the Class, and the California Subclass, on

 2                 all counts asserted herein;

 3             e) For compensatory and punitive damages in amounts to be determined by the Court

 4                 and/or jury;

 5             f) For prejudgment interest on all amounts awarded;

 6             g) For an order of restitution and all other forms of equitable monetary relief;

 7             h) For injunctive relief as pleaded or as the Court may deem proper; and

 8             i) For an order awarding Plaintiff and the Class their reasonable attorneys’ fees and

 9                 expenses and costs of suit.

10                                  DEMAND FOR TRIAL BY JURY

11         Plaintiff demands a trial by jury of all issues so triable.

12
     Dated: April 14, 2020                         Respectfully submitted,
13
                                                   BURSOR & FISHER, P.A.
14
                                                   By:     /s/ L. Timothy Fisher
15                                                            L. Timothy Fisher
16                                                 L. Timothy Fisher (State Bar No. 191626)
                                                   Yeremey Krivoshey (State Bar No. 295032)
17                                                 1990 North California Boulevard, Suite 940
                                                   Walnut Creek, CA 94596
18                                                 Telephone: (925) 300-4455
                                                   Facsimile: (925) 407-2700
19                                                 E-Mail: ltfisher@bursor.com
                                                           ykrivoshey@bursor.com
20
                                                   BURSOR & FISHER, P.A.
21                                                 Scott A. Bursor (State Bar No. 276006)
                                                   2665 S. Bayshore Dr., Suite 220
22                                                 Miami, FL 33133
                                                   Telephone: (305) 330-5512
23                                                 Facsimile: (305) 676-9006
                                                   E-Mail: scott@bursor.com
24
                                                   Attorneys for Plaintiff
25

26

27

28
     CLASS ACTION COMPLAINT                                                                          17
         Case 4:20-cv-02595-HSG Document 1 Filed 04/14/20 Page 19 of 19




 1   CLRA Venue Declaration Pursuant to California Civil Code Section 1780(d)

 2
     I, L. Timothy Fisher, declare as follows:
 3
             1.          I am an attorney at law licensed to practice in the State of California and I am
 4
     member of the bar of this Court. I am a partner at Bursor & Fisher, P.A., counsel of record for
 5
     Plaintiff in this action. I have personal knowledge of the facts set forth in this declaration and, if
 6
     called as a witness, I could and would competently testify thereto under oath.
 7
             2.          The Complaint filed in this action is filed in the proper place for trial under Civil
 8
     Code Section 1780(d) in that a substantial portion of the events alleged in the Complaint occurred
 9
     in this District.
10
             3.          I declare under the penalty of perjury under the laws of the State of California and
11
     the United States that the foregoing is true and correct and that this declaration was executed at
12
     Walnut Creek, California this 14th day of April, 2020.
13
                                                                       /s/ L. Timothy Fisher
14
                                                                           L. Timothy Fisher
15

16

17

18

19

20

21

22

23

24

25

26

27

28
